        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 1 of 12 PageID #: 217




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DILLON CALLAWAY                                                                            PLAINTIFF

v.                                                                                    No. 4:19CV7-RP

TIMOTHY MORRIS, ET AL.                                                                 DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Dillon Callaway, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that the Willie Knighten, the sole remaining defendant in this case, failed to provide him with

adequate medical care. The defendant has moved for summary judgment; the plaintiff has not

responded to the motion, and the deadline to do so has expired. The matter is ripe for resolution. For

the reasons set forth below, the defendant’s motion for summary judgment will be granted, and

judgment will be entered for the defendant.

                                   Summary Judgment Standard

        Summary judgment is appropriate if the “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other materials” show

that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a) and (c)(1). “The moving party must show that if the evidentiary
           Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 2 of 12 PageID #: 218




material of record were reduced to admissible evidence in court, it would be insufficient to permit the

nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental Examiners, 204 F.3d 629,

633 (5th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066

(1988)).

        After a proper motion for summary judgment is made, the burden shifts to the non-movant to

set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986); Beck, 204 F.3d at 633; Allen v.

Rapides Parish School Bd., 204 F.3d 619, 621 (5th Cir. 2000); Ragas v. Tennessee Gas Pipeline

Company, 136 F.3d 455, 458 (5th Cir. 1998). Substantive law determines what is material. Anderson,

477 U.S. at 249. “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Id., at 248. If the non-movant sets forth specific facts

in support of allegations essential to his claim, a genuine issue is presented. Celotex, 477 U.S. at 327.

“Where the record, taken as a whole, could not lead a rational trier of fact to find for the non-moving

party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587, 89 L. Ed. 2d 538 (1986); Federal Savings and Loan, Inc. v. Krajl, 968 F.2d 500, 503 (5th

Cir. 1992).

        The facts are reviewed drawing all reasonable inferences in favor of the non-moving party.

Allen, 204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management Dist.,

177 F.3d 351, 161 (5th Cir. 1999); Banc One Capital Partners Corp. v. Kneipper, 67 F.3d 1187, 1198

(5th Cir. 1995). However, this is so only when there is “an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994); see Edwards v. Your Credit, Inc., 148 F.3d 427, 432 (5th Cir. 1998). In the absence of
                                                       -2-
         Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 3 of 12 PageID #: 219




proof, the court does not “assume that the nonmoving party could or would prove the necessary facts.”

Little, 37 F.3d at 1075 (emphasis omitted).

        The very purpose of summary judgment is to “pierce the pleadings and assess the proof in

order to see whether there is a genuine issue for trial.” Advisory Committee Note to the 1963

Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate from the solemnity of

the pleadings[;] [r]ather, it recognizes that despite the best efforts of counsel to make his pleadings

accurate, they may be overwhelmingly contradicted by the proof available to his adversary.” Id. The

non-moving party (the plaintiff in this case), must come forward with proof to support each element of

his claim. The plaintiff cannot meet this burden with “some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348,

1356 (1986), “conclusory allegations,” Lujan v. National Wildlife Federation, 497 U.S. 871, 871-73,

110 S.Ct. 3177, 3180 (1990), “unsubstantiated assertions,” Hopper v. Frank, 16 F.3d 92 (5th Cir.

1994), or by a mere “scintilla” of evidence, Davis v. Chevron U.S.A., Inc., 14 F.3d 1082 (5th Cir. 1994).

        It would undermine the purposes of summary judgment if a party could defeat such a motion

simply by “replac[ing] conclusory allegations of the complaint or answer with conclusory allegations

of an affidavit.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888, 110 S.Ct. 3177, 3188

(1990). In considering a motion for summary judgment, a court must determine whether the non-

moving party’s allegations are plausible. Matsushita, supra. (emphasis added). “[D]etermining

whether a complaint states a plausible claim is context-specific, requiring the reviewing court to draw

on its experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009)

(discussing plausibility of claim as a requirement to survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6)).



                                                       -3-
        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 4 of 12 PageID #: 220




        In considering a motion for summary judgment, once the court “has determined the relevant

set of facts and drawn all inferences in favor of the nonmoving party to the extent supportable by the

record, [the ultimate decision becomes] purely a question of law.” Scott v. Harris, 550 U.S. 372, 381

(2007) (emphasis in original). “When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on the motion for summary judgment.” Id. at

380.

                                        The Plaintiff’s Claims

        Mr. Callaway alleges that defendant Willie Knighten acted with deliberate indifference to

his medical needs by refusing adequate medical care for his knee injury and pain sustained when

he fell in his cell on March 12, 2018. Doc. 1 at 8. He also alleges Ms. Knighten delayed his

medical treatment, leaving him in pain for six days. Id. at 10. According to Mr. Callaway, on

March 12, 2018, correctional officers found him in his cell unconscious and called the

ambulance. Doc. 1 at 9. Because there was not enough security staff to take him to the hospital

at the time, medical staff came to his cell, “patched [him] up,” and scheduled an appointment to

see a doctor the next day. Id. Later that night, Mr. Callaway was experiencing pain in his back

and knee and called correctional officers to take him to medical unit, but the officer could not

take him because he did not have keys to open the cell. Id. at 9. Mr. Callaway alleges, “I was

denied medical treatment again due to security.” Id.

        On March 20, 2018, Nurse Stewart came to Dillon Callaway’s cell to examine his injuries

and gave him Acetaminophen 325 mg for his pain. Id. at 10. On April 4, 2018, Callaway was

transported to the medical unit, where Dr. Santos examined his knee and ordered x-rays. Id. On

April 10, 2018, Mr. Callaway reported to the medical unit where the x-ray technician reviewed
                                                       -4-
        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 5 of 12 PageID #: 221




his x-ray results with him and explained to him that his knee was not broken, but it must be a

torn ligament. Id. On April 27, 2018, a doctor entered the zone for sick calls, examined

Callaway’s knee, and ordered him a knee sleeve. Id. Callaway, however, chose not to wear the

knee sleeve because it was painful, and his family discovered that it was cutting off fluid in the

initial healing process. Doc. 1 at 10-11. Mr. Callaway further alleges that on June 21, 2018,

Nurse Stewart informed he that he needed an MRI. Id. at 12. According to Callaway, on July

12, 2018, Dr. Faultz told him he needed an MRI, but he never received one. Id.

        According to Mr. Callaway, he was not taken to the medical unit because he was

“constantly told that there isn’t enough staff to take me to the hospital, . . . and security will not

spare two officers to take me to the doctor when I suppose to go.” Id. at 10. Mr. Callaway also

states that “medical said they are trying to see me.” Id.

        Mr. Callaway later clarified his claims at a Spears Hearing on April 30, 2019.1 For

purposes of this Motion, the court relies upon Callaway’s Complaint, his medical records, and

his Spears Hearing testimony. Eason v. Holt, 73 F.3d 600, 602 (5th Cir. 1996) (holding that the

testimony of a Spears Hearing becomes a part of the pro se prisoner’s filing). At the Spears

Hearing, Mr. Callaway made the general allegation that he is suing defendant Knighten because

she is the director of medical services and responded to his request to see a doctor on several

occasions, but he had not seen a doctor. Plaintiff’s Spears Hearing Testimony at 12:40-12:55.




1
  A Spears hearing, otherwise known as an omnibus hearing, “affords the plaintiff an opportunity
to verbalize his complaints, in a manner of communication more comfortable to many
prisoners.” Davis v. Scott, 157 F.3d 1003, 1005-06 (5th Cir. 1998). The hearing “is in the nature
of an amended complaint or a more definite statement.” Adams v. Hansen, 906 F.2d 192, 194
(5th Cir. 1990) (emphasis added). Allegations made during the Spears hearing “supersede[]”
those made in the complaint. Riley v. Collins, 828 F.2d 306, 307 (5th Cir. 1987).
                                                  -5-
        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 6 of 12 PageID #: 222




Mr. Callaway does not allege that Willie Knighten was directly involved in his medical

treatment.

       He also testified that he received an x-ray, a knee sleeve, and medication for his knee

injury. Id. at 4:26-5:11. He testified that he never received an MRI or any other treatment. Id.

at 4:15. He further testified that he has been prescribed Naproxen for his knee injury, but he

does not take it. Id. at 7:29-7:40. He testified further that he can receive additional medication

for his pain if he requests it. Id. at 7:44. Mr. Callaway also testified that medical staff informed

him that his injury would improve with time. Id. at 6:09-6:16.

                                Mr. Callaway’s Medical Records.

       On March 12, 2018, emergency medical personnel examined Mr. Callaway’s knee injury

in his cell. See Plaintiff’s Composite Medical Records attached to Defendant’s Motion for

Summary Judgment as Exhibit A at 000179. Medical staff scheduled an appointment for him to

report to the medical unit on March 13, 2018. Id. at 000180. However, correctional staff did not

transport Mr. Callaway to medical from March 13-19, and each day medical staff rescheduled his

appointments. Id. at 000175-179 and 000180. On March 20, 2018, Mr. Callaway reported to the

medical unit complaining of knee pain. Exhibit A at 000172. Medical staff examined his knee

and prescribed Ibuprofen 200 mg. Ex. A at 000173. On April 4, 2018, Mr. Callaway returned to

the medical unit complaining of knee pain. Id. at 000167. Medical staff prescribed him a 30-day

supply of Naproxen and Ibuprofen to keep on his person and take as prescribed. Id. at 000168,

000240, 000261, 000280, 000281. Medical staff also advised him to return to the medical unit as

needed. Id. On April 5, 2018, Dr. Santos examined Mr. Callaway’s knee, noting minimal

swelling and intact ligaments. Id. at 000166. Dr. Santos also ordered an x-ray of the affected

knee. Id. The x-ray results showed “no fracture or dislocation. Bony alignments is normal.
                                                 -6-
        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 7 of 12 PageID #: 223




Soft tissue are unremarkable.” Ex. A at 000279. On April 10, 2018, medical staff reviewed

these x-ray results with Mr. Callaway. Id. at 000165. On May 2, 2018, Dr. Santos ordered a

knee/ligament sleeve for the knee injury. Id. at 000160. Mr. Callaway received the knee sleeve

that same day. Id. at 000275. On June 20, 2018, medical staff examined Mr. Callaway’s knee,

noting no acute distress or trauma and no redness or swelling. Id. at 000149.

        On July 12, 2018, Dr. Faulks examined Mr. Callaway’s knee and concluded that it was

swollen and “probably a torn meniscus.” Id. at 000143-144. Noting that the x-ray was normal,

and that Callaway had a knee brace, Dr. Faulks prescribed Plaintiff Naproxen 500 mg. Id. On

August 8, 2018, Mr. Callaway reported to the medical unit complaining of knee pain. Ex. B at

000132. Medical staff examined his knee and offered medication for pain and mild swelling, but

Mr. Callaway declined to accept the medications. Id. at 133.

                                     Denial of Medical Treatment

        In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment

. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also
                                                       -7-
         Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 8 of 12 PageID #: 224




draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer knowledge of

substantial risk of serious harm by its obviousness. Id.

         Negligent conduct by prison officials does not rise to the level of a constitutional violation.

Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986), Davidson v. Cannon, 474 U.S. 344, 106

S.Ct. 668 (1986). In cases such as this, arising from delayed medical attention rather than a clear

denial of medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting

from the delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191,

193 (5th Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss. 2000). A prisoner’s mere

disagreement with medical treatment provided by prison officials does not state a claim against the

prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.

Gibbs v. Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).

         “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.

                                                Discussion



                                                        -8-
        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 9 of 12 PageID #: 225




       Mr. Callaway makes two allegations regarding his medical treatment – denial of an MRI

and delay in medical treatment for his injured knee. His medical records and testimony

establish, however, that he was provided continuous medical treatment for his knee injury.

Nothing in the record reflects that medical staff denied him access to medical care for his injury.

Specifically, the record does not show that defendant Willie Knighten caused any delay in

medical treatment. To the extent that a delay took place, correctional officers (not Ms. Knighten)

failed for several days to transport Mr. Callaway to the medical unit because of staffing

shortages. The record also shows that, later in his treatment, Mr. Callaway refused medical

treatment for his knee pain and swelling.

       Failure to Transport Callaway to Medical for Treatment

        Mr. Callaway acknowledges that defendant Wille Knighten responded to his medical

requests and informed him that an appointment had been scheduled for a doctor to examine his

knee. Spears Hearing Testimony at 12:40-12:55. In addition, his Administrative Remedy

Program file shows that appointments were scheduled for him to see a doctor. See Plaintiff’s

Composite Administrative Remedy Program File attached to Defendant’s Motion for Summary

Judgement as Ex. B at 000331-332. In Callaway’s First Step Response, he states, “I’m not

satisfied because [correctional staff] kept telling me they short of [correctional staff, and] can’t

take me.” Id. at. 000332. Regional Medical Director C.M. Ramsue informed Mr. Callaway that

medical staff are not responsible for transporting and escorting inmates to the medical unit. Id. at

000314. Dr. Ramsue told Mr. Callaway that he would have to address not being transported for

his medical appointments with MDOC staff. Id.

       Mr. Callaway’s primary complaint against Willie Knighten is that she failed to schedule an

appointment for him to see a doctor. However, the documents of record show that Ms. Knighten
                                                     -9-
       Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 10 of 12 PageID #: 226




indeed scheduled appointments for him to see a doctor, and he was not transported to his appointments

for reasons beyond Ms. Knighten’s control. As such, Defendant Knighten is entitled to summary

judgment as to Callaway’s claims against her.

       Continuous and Ongoing Medical Treatment for Callaway’s Knee Injury

       “Deliberate indifference is particularly difficult to establish when the inmate was

provided with ongoing medical treatment.” Lambert v. Woodall, 2015 WL 7313411, at *2 (S.D.

Miss. Nov. 19, 2015) (quoting Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985)). Indeed,

“[m]edical records of sick calls, examinations, diagnoses, and medications may rebut an inmate’s

allegations of deliberate indifference.” Banuelos, 41 F.3d at 235. That is the situation in the

present case, as Mr. Callaway’s medical records show that medical staff provided him with

ongoing medical treatment for his knee injury. See Ex. A at 000001, 000105, 000106, 000131,

000132, 000133, 000137, 000143, 000144, 000149, 000160, 000165, 000166, 000167, 000172,

000173. Further, even when Callaway was housed in administrative segregation, medical staff

provided him with ongoing medical treatment during their medical segregation rounds. Ex. A at

000214, 00215, 000219, 000224, 000228, 000230, 000235, 000238, 000253, 000255, 000259,

000266, 000270, 000276. Thus, after his initial treatment, Mr. Callaway received continuous

care for his knee injury, and medical staff told him to report to the medical unit as needed if his

symptoms became worse. Id. at 000168. He did as instructed and received treatment each time

he reported to the medical unit. As Mr. Callaway received ongoing medical treatment for his

knee injury, Ms. Knighten is entitled to summary judgment.

       Mr. Callaway’s Disagreement with the Course of Treatment

       It appears that Mr. Callaway disagrees with the course of treatment he received, as he

wanted medical staff to conduct an MRI to examine his knee. Mr. Callaway’s medical records
                                                   - 10 -
        Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 11 of 12 PageID #: 227




do not support his allegation that he was informed he needed an MRI. Mr. Callaway actually

testified that the doctor informed him that his injury would improve with time. Plaintiff’s Spears

Hearing Testimony at 6:09-6:16. Medical staff provided Mr. Callaway with an x-ray, knee

sleeve, and medication to keep on his person. Id. at 3:42; 4:15-5:15. Indeed, Mr. Callaway

decided not to take the prescribed medication. Id. at 7:29-7:40. Mr. Callaway’s desire to have

an MRI reflects only his disagreement with the treatment provided, which is insufficient to

establish deliberate indifference.

        Ms. Knighten Was Not Responsible for Delaying Mr. Callaway’s Treatment

        The delay Mr. Callaway experienced in receiving medical treatment for his knee injury

cannot be attributed to defendant Willie Knighten, as the delay arose entirely out of the decision

by correctional staff not to transport Callaway for his scheduled medical appointments. As Mr.

Callaway has alleged, despite medical staff trying to see him, he was not taken to the medical

unit because there was a shortage of correctional staff to escort him. See Doc. 1 at 10. Indeed,

Mr. Callaway’s medical records support this claim. Medical staff was repeatedly forced to

reschedule his appointments because he was not transported to the medical unit by correctional

officers. See Ex. A at 000109, 000110, 000111, 000121, 000122, 000125, 000126,

000130,000136, 000145, 000151, 000152, 000153, 000154, 000155, 000163, 000164, 000171,

000175, 000176, 000177, 000178, 000180. As such, Ms. Knighten was not deliberately

indifferent to Callaway’s serious medical needs.

                                             Conclusion

        Defendant Willie Knighten did not refuse to treat Mr. Callaway’s injured knee; nor did she

delay treating it. To the contrary, she promptly scheduled an appointment, then rescheduled it multiple

times because correctional staff (not medical staff) was too shorthanded to transport him. In addition,
                                                     - 11 -
         Case: 4:19-cv-00007-RP Doc #: 35 Filed: 09/24/20 12 of 12 PageID #: 228




Mr. Callaway’s desire to have an MRI conducted on his knee reflects only his disagreement with the

medical treatment provided, which does not rise to the level of a constitutional violation based upon

denial of adequate medical care. For the reasons set forth above, judgment will be entered in favor of

the defendants in all respects. A final judgment consistent with this memorandum opinion will issue

today.

         SO ORDERED, this, the 24th day of September, 2020.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE




                                                     - 12 -
